Kupferman, J. (dissenting).
The plaintiff sues for personal injuries arising from a fall on a sidewalk on the south side of 52nd Street between Sixth and Seventh Avenues, in the Borough of Manhattan, in front of a garage owned and operated by the defendant, Square Depew Garage Corp. The jury verdict was in favor of the plaintiff in the amount of $50,000. The issue before us is liability and the allocation as between the garage and the City of New York. The proof of the defective sidewalk consisted of photographs showing a lateral separation between flagstones of approximately one inch or more and a noticeable difference in the elevation of the two flagstones. It cannot be said, as a matter of law, that the photographs were insufficient for the purpose of proving the defect. (Batton v Elghanayan, 43 NY2d 898.) The jury apportioned liability 50% to the city and 50% to the defendant garage. The “special benefit” rule having been eliminated (D’Ambrosio v City of New York, 55 NY2d 454), the issue in apportionment is “on the basis of the respective violations of duty owed by the alleged * * * tort-feasors to the plaintiff.” (D’Ambrosio v City of New York, supra, at p 464.) In this situation, a proper apportionment would be 80% against the garage and 20% against the city. While there can be no contention that the city owed no duty to the plaintiff (see Muallem v City of New York, 82 AD2d 420, affd on opn of Mollen, P. J., 56 NY2d 866), the main use of this sidewalk was for cars entering and exiting the garage, which is open 24 hours a day, seven days a week.